Order of the Court: The petition by the Administrator of the Attorney Registration and Disciplinary Commission to impose reciprocal discipline pursuant to Supreme Court Rule 763 is allowed, and respondent Jill Courtney Chenault, who has been disciplined in the State of Michigan, is suspended from the practice of law in Illinois for one year and until she is reinstated to the practice of law in Michigan. Suspension effective December 13, 2005. Respondent Jill Courtney Chenault shall reimburse the Disciplinary Fund for any Client Protection payments arising from her conduct prior to the termination of the period of suspension.